 

--------------------------------------------------------------------------------

Exhibit 10(b)(i)
 


KAMAN CORPORATION
EMPLOYEES STOCK PURCHASE PLAN


As Amended through October 13, 2009


 
Section 1. Purpose; Authorized Shares.  The Kaman Corporation Employees Stock
Purchase Plan (the "Plan") was adopted by the Board of Directors (the "Board")
of Kaman Corporation (the "Corporation") on February 28, 1989 for the purpose of
providing employees of the Corporation and its subsidiaries an opportunity to
purchase Kaman Corporation common stock (the "Stock") through payroll deductions
during consecutive offerings commencing July 1, 1989.  An aggregate of
797,904 shares of Stock (the “Authorized Shares”) may be purchased by
participating employees on or after October 13, 2009 (the “Amendment Date”)
pursuant to rights granted to participating employees pursuant to the Plan.  The
Authorized Shares consist of (i) 500,000 shares of Stock newly authorized by the
Board, subject to further shareholder approval, as of the Amendment Date, plus
(ii) 297,904 shares of Stock that were authorized for purchase pursuant to the
Plan immediately prior to the Amendment Date but had not been purchased prior to
the Amendment Date.  The Authorized Shares may consist of treasury shares,
authorized but unissued shares or shares purchased in the stock market.  The
Authorized Shares are in addition to all shares purchased for participating
employees pursuant to the Plan prior to the Amendment Date.
 
Section 2. Offering Periods.  Each offering shall be made over a period of one
or more whole or partial Plan Years as determined by the Committee (as defined
in paragraph 3), provided that in no event shall an offering period be greater
than five (5) Plan Years.
 
Section 3. Administration.  The Plan will be administered by a committee (the
"Committee") appointed by the Board, consisting of at least three of its
members.  Members of the Committee shall not be eligible to participate in the
Plan.  The Committee will have authority to make rules and regulations for the
administration of the Plan, and its interpretations and decisions with respect
to the Plan shall be final and conclusive.  Absent some other provision by the
Board, the power and responsibilities of the Committee shall be vested in and
assumed by the Personnel and Compensation Committee of the Board.
 
Section 4. Eligibility.  All full-time regular employees of the Corporation and
its subsidiaries, with at least three (3) months of service as of the effective
date of each offering hereunder, will be eligible to participate in the Plan,
subject to such rules as may be prescribed from time to time by the
Committee.  Such rules, however, shall neither permit nor deny participation in
the Plan contrary to the requirements of the Internal Revenue Code of 1986, as
amended (the "Code"), including, but not limited to, Section 423 thereof, and
regulations promulgated thereunder.  To the extent consistent with Code Section
423, and regulations promulgated thereunder, the Committee may permit persons
who are not full-time regular employees of the Corporation or one of its
subsidiaries at the commencement of an offering period, or who have not
satisfied the aforementioned three (3) month service requirement at the
commencement of an offering period, to participate in such offering beginning on
the date or at a specified date after such person has been a full-time, regular
employee of the Corporation or one of its subsidiaries for at least three (3)
months.  No employee may be granted a right under the Plan if such employee,
immediately after the right is granted, would own five percent (5%) or more of
the total combined voting power or value of the stock of the Corporation or any
subsidiary.  For purposes of the preceding sentence, the rules of Section 424(d)
of the Code shall apply in determining stock ownership of an employee, and stock
which the employee may purchase under outstanding rights shall be treated as
stock owned by the employee.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 5. Participation.  An eligible employee may begin participation in an
offering at any time by completing and forwarding a Plan "Enrollment Form" to
the employee's appropriate payroll location, or by completing its electronic
equivalent.  By enrolling in the Plan, the employee will authorize a regular
payroll deduction from the employee's compensation, and the employee must
specify the date on which such deduction is to commence.  The employee’s
authorization as set forth in the Enrollment Form, or its electronic equivalent,
may not be retroactive.  Electronic enrollment, any amendments thereto,
assignments to joint tenants or other Stock co-owners, and all electronic
authorizations are binding on the employee and any such co-owner(s) of Stock
received pursuant to the Plan.  A participating employee may not modify the
rights of a duly designated joint tenant or other such co-owner in a manner
adverse to the interests of such joint tenant or other such co-owner without
such person’s prior written consent.
 
Section 6. Deductions.  Payroll deduction transactions will be performed for all
participating employees.  An employee may authorize a payroll deduction provided
that such deduction is (i) not less than One Dollar ($1.00) per payroll period,
and (ii) not more than ten (10%) percent of the employee’s annual base salary
(plus prior year commissions, if applicable) during any calendar year.
 
Section 7. Deduction Changes.  An employee may at any time increase or decrease
the employee's payroll deduction by filing a Plan "Change Form", or its
electronic equivalent.  The change may not become effective sooner than the next
pay period after receipt of the Change Form.  A payroll deduction may be
increased only twice and may be reduced only twice during any Plan Year of an
offering period, unless any such additional change is required to permit the
purchase of the whole number of shares for which rights have been granted to the
employee under the provisions of paragraph 10.
 
Section 8. Interest.  Since the amount of time that the Corporation will be
holding funds withheld from employees' compensation is minimal, no interest will
be credited to employees.
 
Section 9. Withdrawal of Funds.  An employee may at any time and for any reason
permanently withdraw from participation in an offering.  Following a withdrawal,
the employee will receive the whole shares of Stock that were purchased, and
shall also receive in cash the value of any fractional share (rounded to four
decimal places) allocated to such employee as determined on the basis of the
market value of such fractional share of Stock as of a date no later than the
date of the next purchase of shares pursuant to the Plan.  The employee may
thereafter begin participation again only once during each Plan Year of an
offering period.  Partial withdrawals will not be permitted.
 
Section 10. Purchase of Shares.  Subject to the payroll deduction limitation set
forth in paragraph 6 and the limitation below, each employee participating in an
offering under this Plan will be granted a right to purchase shares of the
Corporation's common stock which have an aggregate purchase price (determined
under paragraph 11) equal to the sum of (a) up to ten percent (10%) of his or
her annual base salary (plus prior year commissions, if applicable) during
calendar year of each offering period in which he or she participates, plus (b)
any cash dividends reinvested in accordance with paragraph 12.  In no event may
an employee be granted a right which permits such employee's rights to purchase
stock under this Plan, and any other stock purchase plan of the Corporation and
its subsidiaries, to accrue at a rate which exceeds $25,000 of fair market value
of stock (as determined at the date the grant of such right is authorized) for
each calendar year in which the right is outstanding at any time.  No right may
be exercised in any manner other than by payroll deduction as specified in
paragraph 6 or dividend reinvestment as specified in paragraph 12.
 
Section 11. Purchase Price and Payment.  The purchase price to participating
employees for each share of common stock purchased under the Plan will be 85% of
its market value at the time of purchase.  Purchases of shares pursuant to the
Plan shall be made on the fifteenth (15th) day of each month.  If the stock
market is not open on the 15th of the month, the purchase will be done on the
closest day immediately preceding the 15th that the stock market is open.  The
number of whole and fractional shares allocated to each employee as of each date
of purchase shall be based upon the employee’s accumulated payroll deductions
for the purchase of shares as of the close of the immediately preceding
month.  A participating employee's accumulated payroll deduction balance shall
be charged with the purchase price of each whole and fractional share allocated
to the employee as of the date of purchase and the employee shall be deemed to
have exercised a right to acquire such whole and fractional share as of such
date.  Additional shares covered by the participating employee's rights under
the Plan will be purchased in the same manner, provided the employee has again
accumulated payroll deductions.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 12. Dividends.  Any cash dividends paid with respect to the shares held
under the Plan shall be paid in cash to the participating employees for whom
shares are so held on the basis of the number of whole and fractional shares so
held or, if a participating employee so elects, such dividends shall be combined
with payroll deductions, added to the funds held under the Plan, and applied to
the purchase of additional shares of stock purchased pursuant to the Plan.  A
participating employee choosing to have dividends reinvested under this
paragraph may terminate such election during an offering period by filing a
written form, or its electronic equivalent, at the appropriate payroll location,
but may thereafter resume his or her election to reinvest such cash dividends
only once during each Plan Year of an offering period.  An election to either
stop or resume dividend reinvestment will be effective with respect to the
dividend payment next following receipt of the form; provided that if the form,
or its electronic equivalent, is filed within thirty (30) days before a dividend
record date declared by the Board, then such election will not be effective with
respect to that particular dividend declaration.
 
Section 13. Stock Issuances.  Shares of the Corporation’s common stock will only
be issued to participating employees after their request or after the
participating employee's withdrawal from the Plan for any reason.  All shares of
the Corporation’s common stock issued pursuant to the Plan shall be issued in
uncertificated form subject to the right of any participating employee to
request that his or her shares be issued in certificated form, and will be
issued as soon as administratively practical.
 
Section 14. Registration of Shares.  Shares of the Corporation’s common stock
may be registered only in the name of the employee, or if the employee so
indicates on the Enrollment Form or Change Form, or their respective electronic
equivalents, in the employee's name jointly with a member of the employee's
family (provided that such family member has reached the age of majority), with
right of survivorship.  An employee who is a resident of a jurisdiction which
does not recognize such a joint tenancy may have shares registered in the
employee's name as tenant in common with a member of the employee's family
(provided such family member has reached the age of majority), without right of
survivorship.
 
Section 15. Definitions.  The following terms when used herein shall have the
meanings set forth below:
 
(a) The phrase "market value" or "fair market value," when used in reference to
a purchase of shares of Stock, means the closing price of the Corporation's
common stock in the Over-the-Counter NASDAQ Global Market, as reported in the
Hartford, Connecticut local issue of The Wall Street Journal, on the business
day immediately preceding the day of purchase or the effective date of the
offering as the context requires.  The phrase "market value" or "fair market
value," when used in reference to a sale of shares of Stock, means the market
price at which the Transfer Agent sells the respective shares of Stock.
 
(b) The term "subsidiary" means a subsidiary of the Corporation within the
meaning of Section 424(f) of the Internal Revenue Code and the regulations
thereunder, provided, however, that each consecutive offering under this Plan
shall not be deemed to cover the employees of any subsidiary acquired or
established after the effective date of such offering, unless so authorized by
the Committee.
 
(c) A "Plan Year" means the calendar year.
 
Section 16. Rights as a Shareholder.  None of the rights or privileges of a
shareholder of the Corporation shall exist with respect to (a) rights granted to
a participating employee under the Plan or, (b) except as provided in paragraph
12, any fractional shares credited to the participating employee.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 17. Rights on Retirement, Death or Termination of Employment.  In the
event of a participating employee's retirement, death or termination of
employment, no payroll deduction shall be taken from any pay due and owing to an
employee at such time, and either (i) the balance of the employee’s shares
purchased under the Plan (including the cash value of any fractional shares
calculated in the manner described in paragraph 9) shall be delivered to the
employee or, in the event of the employee's death, to the employee's
beneficiary, or (ii) the employee or such beneficiary may elect to receive the
cash value of such shares by directing the Corporation to cause the shares to be
sold and the proceeds received in such sale to be paid to the employee or such
beneficiary, minus any applicable fees; provided, however, that in the event
shares credited to a deceased employee would have been issued to the employee
and a joint tenant with right of survivorship as permitted in paragraph 14 if
such shares were issued immediately prior to such employee's death, then such
shares shall be issued to such joint tenant if he or she is living at the time
such shares are issued.
 
A participating employee may designate a beneficiary by completing and
forwarding a beneficiary designation form to the employee’s appropriate payroll
location, or completing its electronic equivalent.  Except where a participating
employee has designated that shares allocated to such employee are to be
registered in the name of the employee and a family member as joint tenants with
rights of survivorship, and such family member survives the employee upon the
employee’s death, the Corporation shall transfer to the beneficiary all shares
then allocated to the employee under the Plan.  In the case of shares to be
registered in the name of the employee and a tenant in common, the beneficiary
shall only receive the employee’s interest in such shares.  The Corporation
shall also transfer to the beneficiary the employee’s remaining accumulated
payroll deductions at the time of the employee’s death.
 
If the employee has no beneficiary designated, or if the beneficiary predeceased
the employee, the employee’s estate shall be deemed to be the employee’s
beneficiary.
 
Section 18. Rights Not Transferable.  Rights under this Plan are not
transferable by a participating employee and are exercisable during an
employee's lifetime only by the employee.
 
Section 19. Application of Funds.  All funds received or held by the Corporation
under this Plan may be used for any corporate purpose.
 
Section 20. Adjustment in Cases of Changes Affecting Common Stock.  In the event
of any merger, consolidation, reorganization, recapitalization, stock dividend,
combination, issuance of rights, split-up or spin-off of the Corporation, or the
like, the number of shares approved for this Plan shall be increased
appropriately and such other adjustments to the terms of this Plan shall be made
as may be deemed equitable by the Board.  In the event of any other change
affecting such stock, such adjustments shall be made as may be deemed equitable
by the Board to give proper effect to such event.
 
Section 21. Amendment of the Plan.  The Board may at any time, or from time to
time, amend this Plan in any respect, except that, without the approval of a
majority of the voting power of all shares of the Corporation then issued and
outstanding and entitled to vote on the matter by applicable law, or such
further shareholder approval as may be needed to comply with the requirements of
Section 423 of the Code, no amendment shall be made (i) increasing the number of
shares approved for this Plan (other than as provided in paragraph 21); (ii)
decreasing the purchase price per share; (iii) withdrawing the administration of
this Plan from the Committee; or (iv) changing the designation of subsidiaries
eligible to participate in the Plan, except adding a subsidiary as provided in
paragraph 15(b).
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 22. Termination of Plan.  This Plan and all rights of employees under an
offering hereunder shall terminate:
 
(a) on the date that participating employees' accumulated payroll deductions
pursuant to paragraph 6 and amounts reinvested pursuant to paragraph 12 are
sufficient to purchase a number of shares equal to or greater than the number of
shares remaining available for purchase.  If the number of shares so purchasable
is greater than the shares remaining available, the available shares shall be
allocated by the Committee among such participating employees in such manner as
it deems equitable, or
 
(b) at any time at the discretion of the Board.


Upon termination of the Plan all accumulated payroll deductions of participating
employees not applied to the purchase of shares hereunder shall be promptly
refunded.
 
Section 23. Government Regulations.  The Corporation's obligation to sell and
deliver shares of its common stock under this Plan is subject to the approval of
any governmental authority required in connection with the authorization,
issuance or sale of such stock.
 
Section 24. Shares Used to Fund Plan.  The Corporation may utilize unissued
shares to fund the Plan.  Purchases of outstanding shares may also be made
pursuant to and on behalf of the Plan, upon such terms as the Corporation may
approve, for delivery under the Plan.
 
Section 25. Qualified Plan.  This Plan is intended to qualify as an Employee
Stock Purchase Plan as defined in Section 423 of the Code.  The term "right" as
used herein shall mean "option" as used in Section 423, and is used herein only
to avoid confusion with "options" granted under the Kaman Corporation 2003 Stock
Incentive Plan.
 
Section 26. Successor Corporation.  The rights and obligations of the
Corporation under this Plan shall inure to and be binding upon any successor to
all or substantially all of the Corporation's assets and business.
 
Section 27. Business Days.  If any event provided for in this Plan is scheduled
to take place on a day which is not a business day then such event shall take
place on the immediately preceding business day.

 
5

--------------------------------------------------------------------------------

 
